       Case 5:19-cv-02520-LHK Document 28-1 Filed 06/12/19 Page 1 of 3



 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2
       Including Professional Corporations
 3   STEPHEN S. KORNICZKY, Cal. Bar No. 135532
 4
     MARTIN R. BADER, Cal. Bar No. 222865
     MATTHEW W. HOLDER, Cal. Bar No. 217619
 5   12275 El Camino Real, Suite 200
 6
     San Diego, California 92130
     Telephone: 858.720.8900
 7   Facsimile: 858.509.3691
 8   E mail       skorniczky@sheppardmullin.com
                  mbader@sheppardmullin.com
 9                mholder@sheppardmullin.com
10 MICHAEL W. SCARBOROUGH, Cal. Bar No. 203524
     MONA SOLOUKI, Cal. Bar No. 215145
11
     Four Embarcadero Center, 17th Floor
12   San Francisco, California 94111
     Telephone: 415.434.9100
13
     Facsimile: 415.434.3947
14   E mail      mscarborough@sheppardmullin.com
                 msolouki@sheppardmullin.com
15
     Attorneys for Plaintiff Continental
16   Automotive Systems, Inc.
17
                                UNITED STATES DISTRICT COURT
18
                          NORTHERN DISTRICT OF CALIFORNIA
19
20 CONTINENTAL AUTOMOTIVE                          Case No. 5:19-cv-2520-NC
     SYSTEMS, INC., a Delaware
21
     corporation,                                  DECLARATION OF MATTHEW
22                                                 W. HOLDER IN SUPPORT OF
                   Plaintiff,                      PLAINTIFF CONTINENTAL
23
                                                   AUTOMOTIVE SYSTEMS, INC.’S
24        v.                                       ADMINISTRATIVE MOTION TO
                                                   FILE DOCUMENTS UNDER SEAL
25
     AVANCI, LLC, et al.,
26                                                Hearing Date: July 31, 2019
     Defendants.                                  Time: 1:00 p.m.
27
                                                  Place: Courtroom 5
28                                                Judge: Hon. Nathanael Cousins
                                                                          Case No. 19-cv-2520-NC
                       HOLDER DECL. ISO PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
      Case 5:19-cv-02520-LHK Document 28-1 Filed 06/12/19 Page 2 of 3



 1        I, Matthew W. Holder, declare as follows:
 2        1.     I am a partner at Sheppard, Mullin, Richter & Hampton LLP, and an
 3 attorney of record in this case to Plaintiff Continental Automotive Systems, Inc.
 4 (“Continental”). If called as a witness, I could and would competently testify to all
 5 facts within my personal knowledge.
 6        2.     Pursuant to Civil L.R. 7-11 and 79-5, I make this declaration in support
 7 of Plaintiff Continental Automotive Systems, Inc.’s Administrative Motion to File
 8 Documents Under Seal.
 9        3.     I have reviewed the portions of Continental’s Motion For Anti-Suit
10 Injunction, the declarations of Matthew W. Holder and Dr. Frank-Erich Hufnagel in
11 support thereof, and all exhibits thereto.
12        4.     Continental seeks to seal certain portions of its Motion for Anti-Suit
13 Injunction (the brief), and also Exhibit 6 to the Hufnagel Declaration and Exhibits 8-
14 13 of the Holder Declaration, on the basis that such documents reveal information
15 about licensing negotiations between Continental and Nokia, which were conducted
16 pursuant to a confidentiality agreement between the parties. I understand that at
17 least Nokia considers this information confidential and claims to not disclose it to
18 the public. Therefore, Continental seeks to file these portions under seal pursuant to
19 Civil L.R. 79-5(e), pursuant to its obligations under the parties’ confidentiality
20 agreement.
21        5.     Continental also seeks to seal Exhibits 3, 7, 10, 13, 16, 18, 21, 23, 26,
22 and 29 to the Hufnagel Declaration on the basis that such exhibits contain
23 information that is subject to a claim of confidentiality by Nokia in various German
24 courts: the First Munich Regional Court, Patent Division; the Düsseldorf Regional
25 Court, Patent Division; and the Mannheim Regional Court, Patent Division. I
26 understand that at least Nokia considers this information confidential and claims to
27 not disclose it to the public. I further understand that the German filings are not
28 otherwise available to the public. Therefore, Continental seeks to file these portions

                                               -1-                       Case No. 19-cv-2520-NC
                      HOLDER DECL. ISO PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
      Case 5:19-cv-02520-LHK Document 28-1 Filed 06/12/19 Page 3 of 3



 1 under seal pursuant to Civil L.R. 79-5(e).
 2        6.     Lastly, Continental also seeks to seal Exhibit 7 to the Holder
 3 Declaration on the basis that this exhibit contains certain information about
 4 Continental’s business relationship with its customer, Daimler AG (“Daimler”). I
 5 understand that at least Daimler considers the information contained in this Exhibit
 6 to be confidential and claims not to disclose it to the public. Therefore, Continental
 7 seeks to file these portions under seal pursuant to Civil L.R. 79-5(e).
 8
 9        I declare under penalty of perjury under the laws of the United States of
10 America that the foregoing is true and correct.
11
12        Executed this 12th day of June 2019, at San Diego, California.
13
14
15
                                   By                 /s/ Matthew W. Holder
16
                                                     MATTHEW W. HOLDER
17
18
19
20
21
22
23
24
25
26
27
28

                                              -2-                       Case No. 19-cv-2520-NC
                     HOLDER DECL. ISO PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
